Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-11 and 20-28 are allowable over the prior art of record. The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system performed by a first node in a network, comprising: managing, at the first node, a service layer session established between the service layer instance of the first node and a first application executing on a device in the network. wherein the service layer session further enables a communication session between a second application executing on a second node in the network and the first application executing on the device; and in response to a trigger condition indicating that the communication session between the second application and the first application is to be migrated to or shared with a third application on a third node in the network, transmitting one or more requests to an underlying access network node to migrate a first underlying network connection between the device and the second node to a second underlying network connection between the device and the third node at set forth in the specification and independent claims 1 and 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Low et al, U.S. Patent No. 8,166,173 B2.
b. 	Amin et al, U.S. Patent No. 6,714,987 B1. 
c.	Qui et al, U.S. Patent No. 6,684,251 B1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.

/BHARAT BAROT/Primary Examiner, Art Unit 2453                 

                                                                                                                                                                                       February 26, 2021